DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, line 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
 	Claim 7, line 2, "metal" should be changed to --the metal--.
	Claim 8, line 2, "metal" should be changed to --the metal--.

 	Claim 14, line 1, "at least one oil" is unclear to how this relates to "one or more oils" cited in claim 13.
 	Claims 2-6, 9-13 and 15 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. (2015/0004343) in view of Tai et al. (9321912).
 	Levchick et al. discloses a cable end ([0002]), the cable end comprising an electrically insulating layer obtained from a composition comprising: a polymer 
 	Levchick et al. does not disclose the composition comprising a plasticizer (re claim 1).  Tai et al. discloses a composition comprising a plasticizer which is a silicone oil (re claims 13-14).  It would have been obvious to one skilled in the art to include a silicone oil in the composition of Levchick et al. as a process aid as taught by Tai et al.
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. in view of Tai et al. as applied to claim 1 above, and further in view of Oulie et al. (2007/0255011).
 	Oulie et al. discloses an EPDM, wherein the EPDM comprises between 15 and 85 pbw of ethylene motifs per 100 pbw of the EPDM and 2-15 pbw of diene motifs per 100 pbw of the EPDM (see claim 5, of Oulie et al.)  It would have been obvious to one skilled in the art to use an EPDM having between 15 and 85 pbw of ethylene motifs and 2-15 pbw of diene motifs per 100 pbw of the EPDM, as taught by Oulie et al., for the EPDM of Levchick et al. to meet the specific use of the resulting composition.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Levchick et al. in view of Tai et al. as applied to claim 1 above, and further in view of Bates (2014/0166339).
 	Bates discloses a composition comprising a coupling agent (silaned-based, [0025]), wherein the composition comprises between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition.  It would have been obvious that depending on the specific use of the resulting composition, one skilled in the art would use an amount between 0.1 and 0.4 pbw of the coupling agent per 100 pbw of the composition, as taught by Bates, in the composition of Levchick et al.
	
				Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847